Citation Nr: 1111506	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 percent for mechanical low back pain.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for multiple scars, residuals of leishmaniasis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran relocated to West Virginia and jurisdiction of his claim was assumed by the RO in Huntington, West Virginia.

The issue of entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Mild bilateral pes planus existed prior to service, and the preponderance of the evidence is against a finding that bilateral pes planus increased in severity during service.

2.  Mechanical low back pain has not been manifested by forward flexion of the thoracolumbar spine less than 61 degrees; by a combined range of motion of the thoracolumbar spine less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Bilateral hearing loss has been manifested by no more than Roman numeral level I hearing loss in the right ear and Roman numeral level III hearing loss in the left ear.

4.  Multiple scars, residuals of leishmaniasis have not been manifested by superficial unstable scars, superficial scars that are painful on examination, limitation of function of affected part, covering an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, or one or two scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2010).

4.  The criteria for an initial compensable evaluation for multiple scars, residuals of leishmaniasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7803, 7804, 7805, 7806, 7807 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Because service connection for mechanical low back pain, multiple scars, residuals of leishmaniasis, and bilateral hearing loss was granted in the rating decision on appeal, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to the claim for service connection for bilateral pes planus, VA notified the Veteran in correspondence dated in August 2004 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In an October 2006 letter, VA informed the Veteran of how disability evaluations and effective dates are assigned.  The claim was readjudicated in July 2007, when the RO issued a statement of the case.  Thus, any timing error as to this part of the notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the claimant, including obtaining the service treatment records, VA treatment records, and private medical records identified by the Veteran.  VA provided the Veteran with examinations in connection with all the claims.  The Veteran has not alleged the existence of additional relevant records.
 
The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran claims that service connection for bilateral pes planus should be granted.  He states he had pes planus at the time he entered service but that it got worse during service and that he was prevented from continued military service because of it.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral pes planus.  The Veteran has acknowledged that he had bilateral pes planus when he entered service.  The service entrance examination shows the examiner found the Veteran's feet to be "abnormal" and noted he had pes planus that was "mild" and "asymptomatic."  Because bilateral pes planus was noted at entry, the presumption of soundness does not apply to this diagnosis, and the issue before the Board is whether the pre-existing bilateral pes planus was aggravated during the Veteran's service. 

The Board has gone through all the service treatment records and finds that the preponderance of the evidence is against a finding that bilateral pes planus was aggravated during service.  The Veteran had an ingrown toenail during service that was removed in January 1999.  In July 2000, he was seen with complaints of left heel pain for one week.  The examiner stated the Veteran's gait was within normal limits.  Examination of the left heel revealed no deformity but mild tenderness to palpation to the medial heel.  The examiner stated there was no plantar fascia tend and no pain on forced dorsiflexion of the toes.  The assessment was left heel pain.  In September 2004, the Veteran complained of bilateral foot pain for five to six months.  The examiner noted the Veteran reported he had never been seen for bilateral foot pain.  The Veteran reported that all weight bearing activity provoked pain.  The examiner noted that the Veteran's feet were asymptomatic at entrance.  The Veteran related that pes planus was marked.  The examiner diagnosed intermittent plantar fasciitis.

The service treatment records show no complaints pertaining to the Veteran's feet with respect to pes planus.  A March 2004 Report of Medical History shows that the Veteran checked "Yes" to ever having or having then foot trouble.  The Veteran indicated this related to an ingrown toenail removal.  A June 2004 Report of Medical Examination shows that clinical evaluation of the feet was normal except for the right great toenail being crusted and brittle.  The examiner diagnosed onychomycosis of the right great toenail.  In a June 2004 Report of Medical Assessment, it asked the Veteran whether he had any conditions which currently limit his ability to work in his primary military specialty or require geographic or assignment limitations, and the Veteran wrote shoulder pain, knees hurt, and that his back bothered him.  When asked if he intended to seek VA disability benefits and if yes, for what conditions, the Veteran included "foot problems."  

While the Veteran indicated he planned on filing a claim for service connection for "foot problems," and he did submit a claim in August 2004 for "flat feet," there is nothing in the service treatment records to show that the Veteran's bilateral pes planus worsened during service.  The Veteran served for six years and yet none of the service treatment records address complaints of foot pain pertaining to bilateral pes planus.  The Board does not find that the complaint of heel pain in 2000 was related to pes planus.  An examiner examined the Veteran's foot and diagnosed heel pain.  In September 2004, the Veteran was seen for bilateral foot pain, and the examiner diagnosed plantar fasciitis-not pes planus.  Thus, the service treatment records do not support the Veteran's allegation of a worsening of the pes planus during service.  

At the February 2005 VA examination, the examiner noted the Veteran did not report any injury to his foot and, "He has not had pain in his feet, but just [states] his feet are flat."  The Veteran denied using shoe inserts.  The examiner stated that the Veteran's bilateral feet had slight pes planus and no tenderness to palpation "whatsoever."  He stated the Veteran's arch "d[id] reconstitute with a toe raise."  The examiner described the feet as neurologically intact and with the subtalar motion being supple.  This examination was conducted three months after service discharge, and there is no indication of any worsening of bilateral pes planus.  

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service).  While the Veteran has alleged that bilateral pes planus worsened during service, the Board finds that the service treatment records and the February 2005 VA examination outweigh the Veteran's allegations.  When he complained of foot pain in service, examiners diagnosed issues involving the right great toe, the left heel, and plantar fasciitis.  The evidence as a whole fails to show any sort of permanent aggravation of bilateral pes planus while in service.  

In sum, the preponderance of the evidence is against claim for service connection for bilateral pes planus based upon service aggravation for the reasons described above.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Mechanical low back pain

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The Veteran's low back pain is evaluated under Diagnostic Code 5237.  A general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent for mechanical low back pain is warranted.  In order to warrant a rating in excess of 10 percent, the evidence must show that the Veteran's low back pain is productive of limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees or a combined evaluation of 120 degrees or less.  The record shows on the whole that the Veteran's flexion has been, at worst, 90 degrees with a combined range of motion, at worst, of 270 degrees.  For example, in February 2005, his flexion was 90 degrees and his combined range of motion was 270 degrees.  See February 2005 VA examination report.  In December 2008, his flexion was 100 degrees and his combined range of motion was 305 degrees.  See December 2008 VA examination report.   

The Board is aware that in an April 2006 private medical record, the Veteran's flexion was reported as 45 degrees with a combined range of motion of 110 degrees.  Such ranges of motion would establish a 20 percent evaluation.  However, the Board finds that these ranges are of questionable validity.  At the February 2005 VA examination, the examiner noted two behaviors by the Veteran that would indicate exaggeration.  For example, the examiner noted that there was a "positive Waddel sign of inorganic pain, including touching his head gives him pain in his low back."  He also stated, "He is able to forward flex 90 degrees to take off his shoes, but had a little difficulty when asked to that later."  Such clinical findings hurt the Veteran's credibility.  The Board understands that it is an examiner who provides the ranges of motion; however, it is the patient who actually does the range of motion.  Thus, the Board has accorded lessened probative value to these ranges of motion.

Regardless, the Veteran's range of motion on the whole has been minimally limited, and the 10 percent evaluation contemplates exacerbations, such as what may have occurred in April 2006.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  The Board finds that the April 2006 was likely an exacerbation because his range of motion was back to what it was in February 2005 at the time of the December 2008 VA examination (his range of motion was actually slightly better in December 2008 than it was in February 2005).  Thus, the preponderance of the evidence is against a loss of forward thoracolumbar flexion or a loss of combined range of motion that are needed for a 20 percent evaluation under Diagnostic Code 5237.

Additionally, there is no competent evidence that the Veteran has muscle spasm or guarding that has resulted in an abnormal gait or abnormal spinal contour.  In fact, there is evidence to the contrary.  In the December 2008 VA examination report, the examiner noted there were no spasms and that there was no evidence of muscle spasm, tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal contour.  The examiner added that lumbar lordosis and thoracic kyphosis were not present.  Thus, the veteran does not meet the criteria to warrant a 20 percent evaluation based upon this criteria.

The Veteran has been diagnosed with degenerative disc disease; however, the Veteran's service-connected disability is "mechanical low back pain."  In other words, the appellant is not service connected for lumbar degenerative disc disease.  Nevertheless, even assuming arguendo that the degenerative disc disease is service connected, it does not impact the Veteran's disability evaluation.  The evidence shows that the Veteran does not have objective neurological pathology associated with his service connected mechanical low back pain.  In February 2005, the examiner stated that straight leg raising was negative, bilaterally, deep tendon reflexes were symmetrical, strength was 5/5 in the lower extremities, and sensation was intact in the lower extremities.  See February 2005 VA examination report.  In December 2008, the examiner indicated there was no incapacitating episode over the last year.  There was no atrophy in the lower extremities.  Motor examination was normal, showing 5/5 strength in the lower extremities.  Deep tendon reflexes were 2+ (normal) and symmetrical. 

In considering DeLuca, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 10 percent evaluation.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  At the time of the December 2008 VA examination, the examiner made specific findings that flexion, extension, lateral flexion, and rotation were not additionally limited on repetitive use of the joint.

The symptoms presented by the Veteran's low back pain are fully contemplated by the rating schedule.  The Veteran's flexion and combined range of motion at the times of the February 2005 and December 2005 are better than what the 10 percent evaluation contemplates.  There is no credible evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's low back pain necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun, 573 F.3d 1366.

As such, entitlement to an evaluation in excess of 10 percent for mechanical low back pain is denied.  In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra.  The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral hearing loss 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent. The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Pure tone threshold average is the sum of pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  Under this regulation, the rating specialist will determine the Roman numeral for the hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  These results do not use the numeric findings from the Maryland CNC test in determining the severity of the hearing loss.

Initially, the Board notes that the Veteran has undergone two VA audiological evaluations since service separation in February 2005 and December 2008.  At both evaluations, the audiologist pointed out that the Veteran's hearing was normal in the right ear.  In other words, the Veteran's hearing loss in the right ear has not been shown to meet the criteria for a hearing loss "disability" for VA purposes as defined by 38 C.F.R. § 3.385.  See also June 2004 in-service hearing test showing right ear did not have a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

The RO granted service connection for bilateral hearing loss in the July 2007 rating decision.  The Board understands that the Veteran had a right ear hearing loss "disability" in October 2001 (while still in service); however, it is possible that was right after noise exposure.  Since that time (which includes while he was still in service), the Veteran has not been shown to have a right ear hearing loss disability as defined by regulation.  VA has provided a definition of what constitutes a hearing loss "disability," and such criteria must be met in order for hearing loss to be granted.  See Palczewski v. Nicholson, 12 Vet. App. 174 (2007) (holding that the Secretary's regulatory definition of § 3.385 was permissible and not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law).

The Board finds that it can still decide the issue of whether an initial compensable evaluation is warranted because the Veteran's right ear hearing loss would be assigned a Roman numeral I whether it was service connected or not.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, in the February 2005 VA examination report, the examiner noted that the Veteran's greatest difficulty was having to have people repeat what they said to him.  At the December 2008 VA examination report, the Veteran reported his situations of greatest difficulty were watching television and having conversations.  He denied wearing a hearing aid.  

At the February 2005 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
10
LEFT
35
60
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.

At the December 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
15
10
LEFT
25
55
75
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.

From the results of the February 2005 audiological evaluation, the right ear equates to a Roman numeral I and the left ear equates to a Roman numeral II (under Table VI).  That does not establish a compensable evaluation.  Based on the results from the December 2008 audiological evaluation, the right ear equates to a Roman numeral I and the left ear equates to a Roman numeral III (under Table VI).  That also does not establish a compensable evaluation.  Thus, an initial compensable evaluation has not been shown by the evidence of record.

The service-connected hearing loss cannot be evaluated under the alternate method of rating exceptional patterns of hearing because the Veteran's hearing loss does not meet the requirements of 38 C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's bilateral hearing loss reasonably describe his disability level and symptomatology.  The results of both audiological evaluations are contemplated by the rating schedule.  The Veteran has not been hospitalized for his hearing loss, and he has not alleged marked interference with his employment as a result of the hearing loss.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular evaluations is not in order.  Thun, 573 F.3d 1366.

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Multiple scars, residuals of leishmaniasis 

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Under Diagnostic Code 7807, it states to rate American leishmaniasis as disfigurement to the head, face, or neck, scars, or dermatitis, depending on the predominant disability.  If evaluated under the former criteria for scars, 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Under the Diagnostic Code addressing dermatitis, a noncompensable evaluation is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective October 23, 2008, VA amended the rating criteria for the evaluation of scars.  The new ratings are clear that, for scars rated under the previous Diagnostic Code prior to the effective date, a scar will only be evaluated under the new provisions at the request of the Veteran.  The RO, however, in a January 2009 rating decision, evaluated the Veteran's claim under both the old and the new Diagnostic Codes.  Accordingly, the Board shall perform the same evaluation.

Under the revised code under Diagnostic Code 7804, one or two scars that are unstable or painful are rated as 10 percent disabling and three or four scars that are unstable or painful are rated as 20 percent disabling.  Notes accompanying this code define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for multiple scars, residuals of leishmaniasis.  At the time of the February 2005 VA examination, the Veteran had six lesions-four on the left upper extremity, one on the right upper extremity, and one behind the left lower extremity.  There is no evidence that the Veteran use topical therapy or has needed systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The upper arm and the thigh are clearly nonexposed areas.  Thus, at most, the Veteran has two lesions on exposed areas.  The examiner stated the lesions were 1 x 2 centimeters.  While the medical professional did not state the percent of the body that this covered, the Board finds it reasonable to conclude that such does not equate to a finding of a skin disability covering an area of more than 5 percent of the entire body or exposed areas.  This conclusion applies throughout the appeal, as these same areas were affected in April 2005.  In June and July 2007, the Veteran reported a scaly lesion on the left upper arm and on the right inner thigh.  In December 2008, the examiner provided a detailed description of the six lesions with four on the left upper extremity of varying sizes between 1 x 1 centimeter to 4 x 4 centimeters (only one was 4 x 4 centimeters), one on the left upper extremity of 2 x 3 centimeters, and one on the left thigh, which was 2 x 2 centimeters.  Again, only two of these lesions are in an exposed area.  These clinical findings do not establish a skin disability covering an area of more than 5 percent of the entire body or exposed areas.

If considering these lesions as scars, there is evidence that the lesions do not meet the criteria for a compensable evaluation for scars.  For example, the Veteran reported in February 2005 that these lesions did not hurt and occasionally itched.  He stated they did not change in size.  The examiner stated they were not adherent and only raised approximately 2 millimeters.  The examiner also stated they did not cause pain, were not tender, and were not irritated or inflamed.  In the December 2008 VA examination report, the examiner stated with respect to each of the six lesion scars that they were not tender to palpation, had no adherence to underlying tissue loss, had no underlying soft tissue damage, and did not limit the motion or function of the part impacted by the skin lesion.  Thus, there is no basis to award a compensable evaluation for the lesions under the scar criteria, since none of them meet the criteria, such as superficial unstable scars, superficial scars that are painful on examination, limitation of function of affected part, or one or two scars that are unstable or painful.  

The Veteran's multiple scars, residuals of leishmaniasis have not interfered with employment beyond that contemplated in the assigned rating.  The Veteran has never alleged that the skin disability has negatively impacted his employment.  The Veteran has undergone at least two biopsies related to the skin (to determine if the skin disease is still active (it has not been active since service)), but has not been hospitalized during the appeal period (which began in 2004).  In the absence of evidence of any of the factors outlined above, and given that the symptoms presented by the Veteran's multiple scars, residuals of leishmaniasis are fully contemplated by the rating schedule, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  

The Board considered the doctrine of reasonable doubt as to whether or not an initial compensable is warranted, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral pes planus is denied. 

Entitlement to an initial evaluation in excess of 10 percent for mechanical low back pain is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for multiple scars, residuals of leishmaniasis is denied.


REMAND

The Board finds that the claim for entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis is warranted.  Specifically, the Veteran underwent an arthroscopic decompression of the right shoulder in October 2010.  There is no medical evidence after the surgery to show the current level of severity of the service-connected disability.  A current VA examination is warranted.  

Accordingly, the issue of entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis is REMANDED for the following action:

1.  The RO should ask the Veteran to provide permission to obtain any outstanding treatment records from Deaconess Hospital (the facility where he underwent the October 2010 arthroscopic decompression).

2.  The RO should associate any outstanding VA treatment records from January 2009 to the present.

3.  The RO should schedule the Veteran for a VA orthopedic examination with a physician to determine the current severity of his service-connected left shoulder condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the service-connected right shoulder tendonitis.  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


